United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                            September 6, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-51255
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JORGE HERIBERTO DUARTE

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 3:06-CR-515-4


Before DeMOSS, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
     Court-appointed counsel for Jorge Heriberto Duarte has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Duarte has been deported and has not filed a response to
counsel’s motion. Our independent review of the record and counsel’s brief
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-51255

herein, and the APPEAL IS DISMISSED as frivolous, see 5TH CIR. R. 42.2, and
in part as moot.




                                    2